     Case 3:19-cv-01910-MPS Document 121 Filed 05/18/21 Page 1 of 7



                   UNITED STATES DISTRICT COURT
                      DISTRICT OF CONNECTICUT

------------------------------x
                              :
PARIMAL                       :        Civ. No. 3:19CV01910(MPS)
                              :
v.                            :
                              :
MANITEX INTERNATIONAL, INC.   :        May 18, 2021
                              :
------------------------------x

              RULING ON MOTION FOR LEAVE TO CONDUCT
               MORE THAN 10 DEPOSITIONS [Doc. #115]

     Pending before the Court is a motion by plaintiff Parimal

(hereinafter “plaintiff” or “Parimal”) seeking permission to

conduct more than ten (10) depositions in this case. [Doc.

#115]. Defendant Manitex International, Inc. (hereinafter

“defendant” or “Manitex”) has filed an opposition to plaintiff’s

motion [Doc. #119]. For the reasons stated below, Parimal’s

Motion for Leave to Conduct More than 10 Depositions [Doc. #115]

is DENIED, without prejudice.

I.   Background

     Parimal brings this action against his former employer

Manitex, alleging that Manitex failed to fulfill certain

contractual commitments related to the terms of his employment.

See generally Doc. #23. Parimal proceeds pursuant to an Amended

Complaint, and asserts the following claims: (1) breach of

contract; (2) promissory estoppel; (3) breach of the implied

covenant of good faith and fair dealing; (4) fraudulent

                                   1
      Case 3:19-cv-01910-MPS Document 121 Filed 05/18/21 Page 2 of 7



misrepresentation; (5) negligent misrepresentation; and (6)

wrongful termination. See generally id. 1

     On April 8, 2021, following the partial denial of its

motion to dismiss, see Doc. #102, Manitex filed an Answer and

Affirmative Defenses to Parimal’s Amended Complaint. [Doc.

#104]. Manitex also filed a Counterclaim asserting claims for:

(1) breach of contract; (2) breach of duties and obligations;

(3) violation of the Texas Theft Liability Act; and (4)

conversion. See generally Doc. #104.

     On April 29, 2021, plaintiff filed a motion seeking

permission to conduct more than the ten depositions permitted by

the Federal Rules of Civil Procedure. See generally Doc. #115.

On May 3, 2021, the undersigned took plaintiff’s motion under

advisement “pending a notice filed by plaintiff that describes

the meet and confer efforts undertaken by the parties to resolve

or narrow this dispute.” Doc. #116. The next day, plaintiff

filed a notice stating that “despite good faith efforts,

Defendant does not consent to Plaintiff’s requested relief, nor

have the parties stipulated to either side conducting more than

10 depositions in this case.” Doc. #117 at 1. On May 5, 2021,

counsel jointly contacted chambers inquiring whether the Court


1 Judge Michael P. Shea dismissed count seven of the Amended
Complaint, which asserted a claim pursuant to the Connecticut
Unfair Trade Practices Act. See Doc. #102.


                                    2
      Case 3:19-cv-01910-MPS Document 121 Filed 05/18/21 Page 3 of 7



would require a response to defendant’s pending motion. See Doc.

#118. The Court entered an order on May 6, 2021, stating that if

defendant wished to file a written response to plaintiff’s

motion, then any response was to be filed by May 10, 2021. See

id. Defendant filed its opposition on May 10, 2021. [Doc. #119].

Defendant contends that: (1) the depositions sought are not

proportional to the needs of the case; (2) plaintiff’s motion is

premature; and (3) the depositions sought are duplicative. See

generally id.

II.   Applicable Law

      Absent leave of court, Rule 30 of the Federal Rules of

Civil Procedure presumptively limits the number of depositions

to ten per side. See Fed. R. Civ. P. 30(a)(2)(A)(i); accord

Hertz Corp. v. Accenture LLP, No. 1:19CV03508(WHP)(SDA), 2020 WL

1150053, at *2 (S.D.N.Y. Mar. 9, 2020); Gen. Elec. Co. v. Indem.

Ins. Co. of N. Am., No. 3:06CV00232(CFD), 2006 WL 1525970, at

*1–2 (D. Conn. May 25, 2006). “The purpose of that rule is to

enable courts to maintain a tighter rein on the extent of

discovery and to minimize the potential cost of wide-ranging

discovery[.]” RxUSA Wholesale, Inc. v. McKesson Corp., No.

06CV04343(DRH)(AKT), 2007 WL 1827335, at *2 (E.D.N.Y. June 25,

2007) (citation and quotation marks omitted). “A court may,

however, increase the number of depositions when it is

consistent with the principles of Rule 26.” Nat’l Union Fire Ins.

                                    3
     Case 3:19-cv-01910-MPS Document 121 Filed 05/18/21 Page 4 of 7



Co. of Pittsburgh, Pa. v. Hicks, Muse, Tate & Furst, Inc., No.

02CV01334(SAS), 2002 WL 1822738, at *2 (S.D.N.Y. Aug. 8, 2002);

see also Fed. R. Civ. P. 30(a)(2).

     “Rule 30(a)(2) provides that the Court ‘must grant leave to

the extent consistent with Rule 26(b)(1) and (2)’ and courts

have looked to Rule 26(b)(2) as setting forth the principles

guiding the Court’s discretion.” United States Sec. & Exch.

Comm’n v. Ahmed, No. 3:15CV00675(JBA), 2018 WL 1541902, at *1

(D. Conn. Mar. 29, 2018) (quoting Fed. R. Civ. P. 30(a)(2)).

Rule 26(b)(1) sets forth the scope of permissible discovery:

     Parties may obtain discovery regarding any nonprivileged
     matter that is relevant to any party's claim or defense
     and proportional to the needs of the case, considering
     the importance of the issues at stake in the action, the
     amount in controversy, the parties' relative access to
     relevant information, the parties' resources, the
     importance of the discovery in resolving the issues, and
     whether the burden or expense of the proposed discovery
     outweighs its likely benefit.

Fed. R. Civ. P. 26(b)(1). Rule 26(b)(2), however, requires that

a court must limit the extent of discovery otherwise allowed if:

     (i) the discovery sought is unreasonably cumulative or
     duplicative, or can be obtained from some other source
     that is more convenient, less burdensome, or less
     expensive; (ii) the party seeking discovery has had
     ample opportunity to obtain the information by discovery
     in the action; or (iii) the proposed discovery is
     outside the scope permitted by Rule 26(b)(1).

Fed. R. Civ. P. 26(b)(2)(C)(iii).




                                   4
      Case 3:19-cv-01910-MPS Document 121 Filed 05/18/21 Page 5 of 7



III. Discussion

     On the current record, and particularly because plaintiff

has not yet exhausted his presumptive limit of ten depositions,

the Court denies plaintiff’s request to take thirteen

depositions. At present, the Court cannot ascertain whether the

testimony sought from certain witnesses would be unreasonably

cumulative or duplicative. See, e.g., Gen. Elec. Co., 2006 WL

1525970, at *2 (“[C]ourts will generally not grant leave to

expand the number of depositions until the moving party has

exhausted the ten depositions permitted as of right under Rule

30(a)(2)(A)[.]”).

     As noted by defendant, plaintiff seeks the depositions of

Ingo Schiller and Tadashi Suzuki, both of Tadano Corporation.

See Doc. #115 at 2; see also Doc. #119 at 4. Plaintiff makes no

specific claim as to the nature of the testimony sought from

these individuals (other than “information directly relevant to

Manitex’s claims”), or how each one’s testimony is expected to

differ from the other’s. Doc. #115 at 5. Similarly, plaintiff

seeks to depose two current and two former employees of the PM

Group. See id.; see also Doc. #105. Plaintiff fails to explain

how the testimony of all four of these individuals is proper,

and would not be unreasonably cumulative or duplicative. 2 “The



2 For largely this same reason, the Court has granted, in part,
and denied, in part, plaintiff’s motion seeking the issuance of
                                    5
     Case 3:19-cv-01910-MPS Document 121 Filed 05/18/21 Page 6 of 7



mere fact that there are several individuals who may possess

relevant information does not necessarily entitle a party to

examine each of them.” Hertz Corp., 2020 WL 1150053, at *2

(quoting Raba v. Suozzi, No. 06CV01109(DRH)(AKT), 2006 WL

8435603, at *1 (E.D.N.Y. Nov. 17, 2006)).

     Here, given the needs of the case and the significant

resources already expended in discovery to date, “avoiding

cumulative discovery militates in favor of denying [plaintiff’s]

motion at this time.” Hertz Corp., 2020 WL 1150053, at *2

(citation and quotation marks omitted). This is not a terribly

complex matter. The time period concerned is relatively brief.

The Court is mindful of the principle of proportionality. If

after plaintiff has taken the ten depositions presumed by the

Rules to be sufficient he can “show good cause that there is

non-cumulative deposition discovery that [he] still needs, and

that such discovery is proportional to the needs of the case,

[plaintiff] may seek leave to take one or more additional

depositions.” Hertz Corp., 2020 WL 1150053, at *2 (footnote

omitted).

     Nevertheless, plaintiff should be mindful that discovery

closes on June 30, 2021. See Doc. #110. Accordingly, if

plaintiff anticipates filing a renewed motion seeking leave to



a letter of request for the deposition of these proposed
witnesses. See generally Doc. #120.
                                   6
        Case 3:19-cv-01910-MPS Document 121 Filed 05/18/21 Page 7 of 7



take an additional three depositions, plaintiff should notice

his remaining depositions forthwith.

IV.     Conclusion

        For the reasons stated, Parimal’s Motion for leave to

Conduct More than 10 Depositions [Doc. #115] is DENIED, without

prejudice.

        SO ORDERED at New Haven, Connecticut, this 18th day of May,

2021.

                                            /s/
                                     HON. SARAH A. L. MERRIAM
                                     UNITED STATES MAGISTRATE JUDGE




                                      7
